Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 09/30/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) 1, 8 and 15 recite(s) an electronic device, method and non-transitory machine-readable medium, respectively, that are directed toward the statutory categories of patent eligibility. 
(Step 2A1-Judicial Exception? Abstract idea?) The limitation of “at least one memory (130); and at least one processor (120) operatively coupled to the at least one memory (130), the at least one processor (120) configured to: create (220) a plurality of sharded bloom filters based on signatures stored in the memory; perform at least one lookup using the plurality of sharded bloom filters; and 
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform “at least one lookup using the plurality of sharded bloom filters; and output (240) a lookup result in real time”. The processor in performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
the claims are not patent eligible.
Claims 8-20 are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20170300490 A1 to Kachemir et al. (hereinafter “Kachemir”).
As to claim 1, Kachemir teaches an electronic device comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0046-0048): 
at least one memory (130); and at least one processor (120) operatively coupled to the at least one memory (130), the at least one processor (120) configured to (par. 0046-0048): 
create (220) a plurality of sharded bloom filters based on signatures stored in the memory (Fig. 3C, 4, par. 0032, 0036, create Bloom filters for each partition, i.e. “Then in operation 407, each key is assigned to a particular partition by assigning a partition number or partition identifier to each key based upon the hash value computed in operation 403. Then in operation 409, the keys are sorted within each partition. In one embodiment, each of the sorters in a distributed computing environment, such as sorters 106A through 106N performs this sorting operation for its particular partition to which it is dedicated. Then in operation 411, the reducers, such as reducer systems 107A through 107N, create 
perform at least one lookup using the plurality of sharded bloom filters (par. 0032, using Bloom filters to search for data); and 
output (240) a lookup result in real time (par. 0038, return the results of a search).
As to claim 2, Kachemir teaches the electronic device of claim 1, wherein to create at least one of the plurality of sharded bloom filters, the at least one processor (120) is further configured to: build a plurality of partial hypercubes (210), wherein each of the partial hypercubes comprise an include base cuboid and an exclude base cuboid (par. 0032, 0033, 0040-0042, quadtree comprising quadrants and sub-quadrants, that are interpreted as hypercubes comprising base cuboid and exclude based cuboid).
As to claim 3, Kachemir teaches the electronic device of claim 2, wherein to build the exclude base cuboid, the at least one processor (120) is further configured to: construct a plurality of exclude subsets from a data set, wherein the exclude subsets are based on evenly subdividing sets based on at least one category; generate (454) an exclude signature for each of the exclude subsets (Fig. 1, 2, par. 0024, 0032, 0033, 0040-0042, construct subsets based on evenly subdividing and based on category and generate signature, i.e. “a plurality of mapper systems, such as mapper systems 104A through 104N receive an input 102 and process that input by determining or parsing the various portions of the input into different categories…the entropy provided by the hash function can attenuate a hot spot, such as New York City or other geographical regions where there may be many, many values for a particular key. Thus, the hash function, by providing entropy, can distribute keys for such a particular geographic region, such as New York City, across most if not all of the partitions or shards rather than concentrating that particular geographic region within a particular shard…”).
Regarding claims 8-10, is essentially the same as claims 1-3, except that it sets forth the claimed invention as a method rather than a device and rejected for the same reasons as applied hereinabove. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kachemir, and further in view of U.S. Patent No. 10678860 to Duffield et al. (hereinafter “Duffield”).
As to claim 4, Kachemir teaches the electronic device of claim 3. Kachemir does not explicitly teach wherein to build the exclude base cuboid, the at least one processor (120) is further configured to: build (456) subcategories from the exclude subsets using a partial join; wherein the partial join is a join between each exclude subset and its complement subset as claimed.
Duffield teaches wherein to build the exclude base cuboid, the at least one processor (120) is further configured to: build (456) subcategories from the exclude subsets using a partial join; wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kachemir with the teaching of Duffield because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Duffield would allow Kachemir to “determines which data to use for efficient query execution” (Duffield, col. 2 ln. 30-55).
Regarding claim 11, is essentially the same as claim 4, except that it sets forth the claimed invention as a method rather than a device and rejected for the same reasons as applied hereinabove. 
Regarding claim 18, is essentially the same as claim 4, except that it sets forth the claimed invention as a non-transitory machine-readable medium rather than a device and rejected for the same reasons as applied hereinabove. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kachemir, and further in view of U.S. Patent Application Publication No. 20190095472 to David Lee Griffith (hereinafter “Griffith”).
As to claim 5, Kachemir teaches the electronic device of claim 2. Kachemir does not explicitly teach wherein to build the include base cuboid, the at least one processor (120) is further configured to: directly aggregate (508) all elements in each of a plurality of include subsets as claimed.
Griffith teaches wherein to build the include base cuboid, the at least one processor (120) is further configured to: directly aggregate (508) all elements in each of a plurality of include subsets (Fig. 1, par. 0020, aggregate plurality of datasets)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kachemir with the teaching of Griffith 
Regarding claim 12, is essentially the same as claim 5, except that it sets forth the claimed invention as a method rather than a device and rejected for the same reasons as applied hereinabove. 
Regarding claim 19, is essentially the same as claim 5, except that it sets forth the claimed invention as a non-transitory machine-readable medium rather than a device and rejected for the same reasons as applied hereinabove. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kachemir, U.S. Patent Application Publication No. 20030005036 to Michael Mitzenmacher (hereinafter “Mitzenmacher”), and further in view of U.S. Patent Application Publication No. 20050114391 to Corcoran et al. (hereinafter “Corcoran”).
As to claim 6, Kachemir teaches the electronic device of claim 1. Kachemir does not explicitly teach wherein the processor is further configured to: retrieve (902), at specified intervals, signatures based on at least one targeting criteria; 
Mitzenmacher teaches wherein the processor is further configured to: retrieve (902), at specified intervals, signatures based on at least one targeting criteria; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kachemir with the teaching of Mitzenmacher because they are in the same field of endeavor. One of ordinary skill in the art at the time 
However, the combination of Kachemir and Mitzenmacher does not explicitly teach convert (904) the signatures to binary format as claimed.
Corcoran teaches convert (904) the signatures to binary format (par. 0049-0050, The target 104 then converts 506 the length indicator from a hex character to a binary representation. The target 104 also converts 508 the address to a binary representation and converts 510 the data from a hex representation to a binary representation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kachemir and Mitzenmacher with the teaching of Corcoran because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Corcoran would allow Kachemir and Mitzenmacher to facilitate “…transmission errors may be recognized quickly, and the data may be reprocessed…” (Corcoran, par. 0004-0010).
Regarding claim 13, is essentially the same as claim 6, except that it sets forth the claimed invention as a method rather than a device and rejected for the same reasons as applied hereinabove. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kachemir, and further in view of U.S. Patent Application Publication No. 20180089245 to Claude N. Warren, JR. (hereinafter “Warren”).
As to claim 7, Kachemir teaches the electronic device of claim 1. Kachemir does not explicitly teach wherein to perform the at least one lookup, the at least one processor (120) is further configured 
Warren teaches wherein to perform the at least one lookup, the at least one processor (120) is further configured to: receive (402) a request for the lookup result from an application, wherein the request comprises targeting criteria and a device identifier; determine (404) whether the device identifier is a member of the signatures; in response to determining that the device identifier is a member of the signatures, determine (406, 408) the output result based on at least one of the plurality of sharded bloom filters, wherein the plurality of sharded bloom filters are associated with the targeting criteria (Fig. 1-2B, 4, 5, par. 0065-0072, search for a device comprises targeting criteria, i.e. “Bloom filter utilities 116 may receive a request to identify network devices having a specified set of device traits, in accordance with an embodiment of the present invention. Bloom filter utilities 116 creates a target Bloom filter representing the device traits specified, searches the Bloom filter index in datastore 128, and returns a list of network devices whose traits match those of the target Bloom filter.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kachemir with the teaching of Warren because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Warren would allow Kachemir to “consume fewer computer resources, such as memory and CPU time, in indexing and retrieving network devices, thus improving the functioning of the computer” (Warren, par. 0003-0017).
Regarding claim 14, is essentially the same as claim 7, except that it sets forth the claimed invention as a method rather than a device and rejected for the same reasons as applied hereinabove. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168